Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 6/13/21 has been entered.  Claims 43-45 and 48 are pending.

Rejections

1.     The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.     Claims 43-45 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The newly recited “said heating is effected by hot air for at least 10 minutes” is therefore new matter.  

Response to Applicant’s Arguments

3.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 2.A. above:

       In their response of 11/9/21:
       The applicant argues “In contrast to the Examiner’s statement pertaining to lack of support, Applicant contends that the instant specification indeed supports a curing step of 10 minutes, for example, on page 42, lines 3-4 (emphasis added):
“The tests may include the effect of curing at 100±5 °C or 150±5
°C for 10 minutes on dye migration (following AE* values) and wash
fastness (standard wash test), and other standard test known in the art.” and again in the passage bridging pages 43 and 44 (emphasis added):
The printed image film was subsequently cured at 100±5 °C for

afforded by the foregoing dye migration test (AE <1 pass; AE >> 1 fail)
and wash fastness test (1-5; 1 worse; 5 best).
Hence, the rejection for lack of support and newly added subject matter should be withdrawn.”  The instant claims recite “said heating is effected by hot air for at least 10 minutes”.  All of the sections the applicant argues as supporting “said heating is effected by hot air for at least 10 minutes” recite “for 10 minutes”.  “[F]or 10 minutes” does not support using hot air for the full scope of “at least 10 minutes” to heat the substrate.  “[F]or 10 minutes” supports only 10 minutes.  The plain meaning of the instantly claimed “said heating is effected by hot air for at least 10 minutes” encompasses 10 minutes or more time.  The times greater than 10 minutes are not supported by the originally filed specification, including the sections argued by the applicant.  The newly recited material is therefore new matter.

None of the originally filed disclosure specifies the instantly claimed “said heating is effected by hot air for at least 10 minutes”.

The applicant argues “Applicant submits that the pending claims are allowable.”  For the reasons stated above and in the above rejection, the examiner disagrees.

The applicant argues “Alternatively, if the Examiner would prefer, the limitation “said heating is effected by hot air for at least 10 minutes” in pending claim 1 can be deleted, as it should not have any effect on the arguments that were used to overcome the ‘103 rejection in the 

The applicant’s arguments have been fully considered but are not persuasive because of the reasons stated above and the reasons stated in the above rejection.  This rejection is therefore maintained.

4.      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762